Freedman, P. J.
There was sufficient testimony in this case, both upon the question of the negligence of the defendant and the freedom from contributory negligence, on the part of the plaintiff, to raise a question of fact for the determination of the. jury, and it not appearing that injustice has heen done, nor that reversible error has been committed, in either the reception or rejection of evidence, the judgment should be affirmed..
MacLean, J., concurs, Leventritt, J., taking no part.
Judgment affirmed, with costs.